Citation Nr: 0821760	
Decision Date: 07/02/08    Archive Date: 07/14/08

DOCKET NO.  06-16 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
bilateral kidney disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
prostate disability.

3.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
hemorrhoids.

4.  Entitlement to service connection for a right kidney 
disability.

5.  Entitlement to service connection for a left kidney 
disability.

6.  Entitlement to a higher initial evaluation for 
ureteral/urethral condition, currently evaluated as 
noncompensable.  




REPRESENTATION

Veteran represented by:	Vaughn R. Simms, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The veteran had active service from June 1973 until June 
1976.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from September 2002 and April 2006 rating 
decisions from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Jackson, Mississippi.

The Board first considered this appeal in April 2005 and 
remanded the claims for additional development.  The 
RO/Appeals Management Center (AMC) completed all requested 
development, but continued the denial of benefits sought.  As 
such, this matter is properly returned to the Board for 
appellate consideration.  

In the November 2006 Statement of the Case the RO indicated 
the claims for a kidney disability, prostate disability and 
hemorrhoids were reopened and denied the claims for service 
connection on a de novo basis.  Irrespective of the RO's 
action in November 2006, the Board must decide whether the 
veteran has submitted new and material evidence to reopen the 
claims of service connection for a kidney disability, a 
prostate disability and hemorrhoids. Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996).  Thus, the Board has 
recharacterized the issues as stated on the cover page.

A review of the record reflects the veteran applied for 
erectile dysfunction, including as secondary to the service-
connected ureteral/urethral condition; depression, including 
as secondary to the ureteral/urethral condition; and an 
earlier effective date for the grant of service connection 
for the ureteral/urethral condition.  These claims have not 
been adjudicated and are REFERRED to the RO for appropriate 
action.

The issue of entitlement to an increased initial evaluation 
for a ureteral/urethral condition is being remanded and is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  On November 15, 2006, prior to the promulgation of a 
decision in the appeal, the veteran withdrew the claim 
concerning whether new and material evidence had been 
submitted to reopen a claim for entitlement to service 
connection for hemorrhoids.

2.  A rating decision dated in November 2000 denied service 
connection for a prostate disability; the veteran did not 
appeal this decision and it is final. 

3.  The evidence associated with the claims file subsequent 
to the November 2000 rating decision does not relate to an 
unestablished fact necessary to substantiate the claim for a 
prostate disability and does not raise a reasonable 
possibility of substantiating the claim.

4.  Rating decisions dated in December 1994, November 1995 
and January 1998 denied service connection for a kidney 
disability; the veteran did not appeal these decisions and 
they are final. 

5.  The evidence associated with the claims file subsequent 
to the January 1998 rating decision relates to an 
unestablished fact necessary to substantiate the claim for a 
bilateral kidney disability and raises a reasonable 
possibility of substantiating the claim.

6.  The veteran's congenital dysplastic right kidney did not 
manifest as a result of any superimposed disease or injury 
during the veteran's active service.

7.  The evidence of record does not show that the veteran's 
left kidney disability is related to active service.

8.  The service-connected ureteral/urethral condition did not 
cause or make worse the kidney disability.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal for 
the claim concerning whether new and material evidence had 
been submitted to reopen a claim for entitlement to service 
connection for hemorrhoids have been met. 38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2007).

2.  Evidence received since the final November 2000 
determination wherein the RO denied the veteran's claim of 
entitlement to service connection for a prostate disability 
is not new and material, and the veteran's claim for that 
benefit is not reopened. 38 U.S.C.A. §§ 5103, 5103A, 5104, 
5107, 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 
3.159, 20.1103 (2007).

3.  Evidence received since the final January 1998 
determination wherein the RO denied the veteran's claim of 
entitlement to service connection for a bilateral kidney 
disability is new and material, and the veteran's claim for 
that benefit is reopened. 38 U.S.C.A. §§ 5103, 5103A, 5104, 
5107, 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 
3.159, 20.1103 (2007).

4.  The criteria for a grant of service connection for a 
right kidney disability has not been met. 38 U.S.C.A. 
§§ 1110, 1111, 1131, 1153, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.102, 3.159, 3.303, 3.304, 3.306, 3.310, 4.9 
(2007); VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 
(1990);VAOPGCPREC 3-03, 69 Fed. Reg. 25178 (2004).

5.  The criteria for a grant of service connection for a left 
kidney disability has not been met. 38 U.S.C.A. §§ 1110, 
1111, 1131, 1153, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.310(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Claims

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing or on the record at a hearing at any 
time before the Board promulgates a decision. 38 C.F.R. 
§ 20.202 (2007).  Withdrawal may be made by the appellant or 
by his authorized representative. 38 C.F.R. § 20.204 (2007).

During the November 2006 RO hearing, the veteran clearly 
indicated he wished to withdraw his appeal concerning whether 
new and material evidence had been submitted to reopen a 
claim for entitlement to service connection for hemorrhoids.  
The veteran has met the criteria of 38 C.F.R. § 20.204 and 
withdrawn this appeal and there remain no allegations of 
errors of fact or law for appellate consideration. 
Accordingly, the Board does not have jurisdiction to review 
the appeal and this claim is dismissed.



						[Continuued on next page]

New and Material Evidence

The veteran seeks service connection for a bilateral kidney 
disability and a prostate disability.  A claim for service 
connection for a kidney disability was previously considered 
and denied by the RO in a December 1994 rating decisions and 
later denied by letter decisions dated in November 1995 and 
January 1998.  The veteran did not appeal the decisions and 
as such, they are final decisions. 38 U.S.C.A. § 7103(a); 
38 C.F.R. § 20.1103.  A claim for service connection for a 
prostate disability was previously considered and denied by 
the RO in a November 2000 rating decision.  The veteran did 
not appeal the decision and as such, it is a final decision. 
38 U.S.C.A. § 7103(a); 38 C.F.R. § 20.1103.  

The submission of "new and material" evidence is a 
jurisdictional prerequisite to the Board's review of such an 
attempt to reopen a claim.  Absent the submission of evidence 
that is sufficient to reopen the claim, the Board's analysis 
must cease. See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed.Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 
(1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  The 
Board may not then proceed to review the issue of whether the 
duty to assist has been fulfilled, or undertake an 
examination of the merits of the claim.  The Board will 
therefore undertake a de novo review of the new and material 
evidence issue.

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection. See 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, the 
notice letter provided to the appellant on July 2005 included 
the criteria for reopening a previously denied claim, the 
criteria for establishing service connection, and information 
concerning why the claim was previously denied.  Although the 
notice letter was not sent before the initial AOJ decision in 
this matter, the Board finds that this error was not 
prejudicial to the veteran because the actions taken by VA 
after providing the notice have essentially cured the error 
in the timing of notice.  Not only has the veteran been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim and given ample time to 
respond, but the AOJ also readjudicated the case by way of an 
April 2006 Statement of the Case (SOC) and a July 2007 
Supplemental Statement of the Case (SSOC) after the notice 
was provided.

For these reasons, it is not prejudicial to the appellant for 
the Board to proceed to finally decide this appeal as the 
timing error did not affect the essential fairness of the 
adjudication. See Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect).

As general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final. 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  When a claimant seeks to reopen a final 
decision, the first inquiry is whether the evidence obtained 
after the last disallowance is "new and material."  Under 
38 C.F.R. § 3.156(a), new evidence means evidence not 
previously submitted to agency decision makers.  Material 
evidence means evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a).

Initially, it is noted that the evidence to be reviewed for 
sufficiency to reopen a claim is the evidence submitted since 
the most recent final denial of the claim on any basis. Evans 
v. Brown, 9 Vet. App. 273 (1996).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened. Smith v. West, 12 Vet. App. 312 (1999).  
Furthermore, "material evidence" could be "some new evidence 
[that] may well contribute to a more complete picture of the 
circumstances surrounding the origin of the veteran's injury 
or disability, even where it will not eventually convince the 
Board to alter its rating decision."  Hodge v. West, 155 F. 
3d 1356, 1363 (Fed. Cir. 1998).  If it is determined that new 
and material evidence has been submitted, the claim must be 
reopened.  The VA may then proceed to the merits of the claim 
on the basis of all of the evidence of record.

Concerning the claim for service connection for a prostate 
disability, the evidence at the time of the November 2000 
rating decision consisted of VA outpatient treatment records 
and service treatment records.  Subsequently, additional VA 
outpatient treatment records and private medical records have 
been associated with the claims file.  Furthermore, the 
veteran presented testimony at a RO hearing.  

The evidence submitted subsequent to the November 2000 rating 
decision is new, in that it was not previously of record; 
however, the newly submitted evidence is not material.  The 
claim for a prostate disability was denied in the November 
2000 rating decision as there was no evidence of a current 
diagnosis, nor was there evidence of a chronic disability, a 
disability diagnosed within one year of service or evidence 
of a nexus.  Significantly, although the veteran testified he 
was diagnosed with an enlarged prostate and one medical 
record submitted subsequent to the November 2000 rating 
decision noted a past medical history of benign prostate 
hypertrophy, none of the records provide evidence suggesting 
any current prostate disability was related to service. 
Morton v. Principi, 3 Vet. App. 508, 509 (1992); Mingo v. 
Derwinski, 2 Vet. App. 51, 53 (1992) (Observing that evidence 
of the appellant's current condition is not generally 
relevant to the issue of service connection, absent some 
competent linkage to military service).  In fact, when asked 
if any physician related the prostate condition to service, 
or the kidney or urethra problems, the veteran responded that 
he was only told there was a large prostate that required 
monitoring.  In any case, the veteran has undergone several 
VA genitourinary examinations since November 2000, and none 
of these examination reports have identified any prostate 
ailments.  Indeed, the January 2003 VA genitourinary 
examination report specifically noted that the veteran's 
prostate was normal.  

Thus, the additional evidence received since the November 
2000 rating decision does not relate to an unestablished fact 
necessary to substantiate the claim, nor does it raise a 
reasonable possibility of substantiating the claim.  
Accordingly, the Board finds that the claim for service 
connection for a prostate disability is not reopened.

Concerning the claim for a bilateral kidney disability, at 
the time of the January 1998 letter decision, the evidence of 
record consisted of service treatment records and VA 
outpatient treatment records.  Subsequently, additional VA 
outpatient treatment records, private medical records, 
reports from VA examinations and the testimony of the veteran 
at a RO hearing have been associated with the claims file.

The evidence submitted subsequent to the January 1998 rating 
decision is new, in that it was not previously of record and 
is also material.  The claim for a kidney disability was 
initially denied in a December 1994 rating decision as there 
was no evidence of a chronic disability and no evidence of a 
nexus.  Letter decisions in November 1995 and January 1998 
confirmed the prior denial and informed the veteran he had 
not submitted new and material evidence to reopen the 
previously denied claim.  Subsequent to the January 1998 
decision, the veteran was granted service connection or a 
urethral condition and has since raised a new theory of 
entitlement to service connection on a secondary basis.  
Furthermore, the veteran has submitted an August 2005 
statement of a VA physician suggesting the conditions may be 
related.  Presumed credible, the additional evidence received 
since the January 1998 rating decision relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim.  
Accordingly, the Board finds that the claim for service 
connection for a bilateral kidney disability is reopened.

Duty to Notify and Assist

Having reopened the claim for service connection for a kidney 
disability, the Board is required to address VA's duty to 
notify and duty to assist claimants in substantiating a claim 
for VA benefits as provided by the Veterans Claims Assistance 
Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the veteran dated in July 2002, July 2005, March 2006 
and September 2006 that fully addressed all notice elements.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the service 
treatment records, VA outpatient treatment records and 
private medical records.  Additionally, the veteran provided 
testimony at an RO hearing and was afforded VA examinations 
in connection with his claim.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  In 
fact, in April 2007, the veteran advised the RO that he had 
no additional evidence to submit.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Service Connection

The veteran seeks service connection for a bilateral kidney 
disability.  However, in view of the medical evidence of 
record, which will be discussed below, it is apparent that 
the disease processes affecting the right and left kidneys 
are distinct.  Having carefully considered the claim in light 
of the record and the applicable law, the Board is of the 
opinion that the preponderance of the evidence is against the 
claim with respect to the following issues:  service 
connection for a right kidney disability and service 
connection for a right disability.  

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service. 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  That an injury incurred in 
service alone is not enough.  There must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service. 38 C.F.R. § 3.303(d). 
Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an inservice incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the inservice disease or injury. Pond 
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995).

As an initial matter, medical evidence of record raised a 
question of whether the veteran had a pre-existing congenital 
kidney condition.  A veteran is presumed in sound condition 
except for defects noted when examined and accepted for 
service. According to 38 C.F.R. § 3.304(b), the term "noted" 
denotes only such conditions that are recorded in examination 
reports.  The existence of conditions prior to service 
reported by the veteran as medical history does not 
constitute a notation of such conditions, but will be 
considered together with all other material evidence in 
determining the question of when a disease or disability 
began. See 38 C.F.R. § 3.304(b)(1).

Clear and unmistakable evidence that the disability existed 
prior to service and was not aggravated by service will rebut 
the presumption of soundness. 38 U.S.C.A. § 1111; VAOPGCPREC 
3- 2003.  A pre-existing disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during service, unless there is a specific 
finding that the increase in disability is due to the natural 
progression of the disease. 38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306.

In this case, the veteran's active duty entrance examination 
dated in April 1973 described the genitourinary system as 
normal.  Similarly, the veteran denied a history of frequent 
or painful ruination, bed wetting, kidney stones or blood in 
the urine and sugar or albumin in urine on the April 1973 
report of medical history.  Therefore, the veteran is 
presumed sound.  

Because the presumption of soundness has attached, VA holds 
the burden of proving by clear and unmistakable evidence that 
both (1) the veteran's disease or injury pre-existed service 
and (2) that such disease or injury was not aggravated by 
service. VAOGCPREC 3-03.

Clear and unmistakable evidence is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard. See Vanerson v. West, 12 Vet. App. 254, 258 (1999) 
(noting that "clear and convincing" burden of proof, while a 
higher standard than a preponderance of the evidence, is a 
lower burden to satisfy than clear and unmistakable 
evidence).  It is an "onerous" evidentiary standard, 
requiring that the no-aggravation result be "undebatable". 
Cotant v. Principi, 17 Vet. App. 116, 131 (2003).  Concerning 
clear and unmistakable evidence that the disease or injury 
was not aggravated by service, the second step necessary to 
rebut the presumption of soundness, a lack of aggravation may 
be shown by establishing that there was no increase in 
disability during service or that any increase in disability 
was due to the natural progress of the preexisting condition. 
Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 
38 U.S.C.A. § 1153.

In the present case, the evidence does indicate the veteran 
had a preexisting congenital dysplastic right kidney.  For 
example, a January 2003 VA examination indicated that the 
veteran had a long history of urinary complaints resulting in 
an exploratory surgery which found a dysplastic right kidney 
and ectopic right ureter.  The examiner concluded that the 
veteran's congenital right kidney abnormality obviously 
existed prior to service.  38 C.F.R. § 3.303(c) acknowledges 
that there are medical principles so universally recognized 
as to constitute fact (clear and unmistakable proof) and 
therefore when in accordance with these principles existence 
of a disability prior to service is established, no 
additional or confirmatory evidence is necessary.  As such, 
the Board finds the veteran's dysplastic kidney is congenital 
by nature and therefore clearly preexisted service.

Significantly, the condition is deemed to be a congenital 
disability for which service connection is not warranted as 
the law provides that congenital and developmental defects 
are not diseases or injuries within the meaning of applicable 
legislation. See 38 C.F.R. §§ 3.303, 4.9, 4.127.  However, 
service connection may be warranted where a congenital or 
developmental defect is subject to a superimposed injury or 
disease during service. VAOPGCPREC 82-90 (July 18, 1990).  
However, there is no evidence that the congenital dysplastic 
kidney resulted in a superimposed injury or disease during 
service.  To the extent the veteran argues the urinary 
symptoms exhibited during service constitute a superimposed 
injury or disease, the Board notes that the veteran is 
already in receipt of service connection for this condition 
as a superimposed disease of the congenital ectopic ureter. 

Nor is there is no medical evidence illustrating the 
congenital dysplastic right kidney increased in severity or 
was aggravated during this period of service. In fact, the 
January 2003 VA examination found that it was unlikely the 
condition was aggravated by service.  As such, service 
connection for the congenital dysplastic right kidney 
condition is not warranted.

Concerning the left kidney, there is no competent medical 
evidence of a preexisting condition of the left kidney.  In 
fact, there is no credible evidence of record to elucidate 
the nature of any prior left kidney injury, residuals, 
treatment, or any other factors that may enable the Board to 
gauge any relevant information as to preexistence.  As such, 
the presumption of soundness is not rebutted.

Because the presumption of soundness has not been rebutted, 
the claim becomes one of service connection, without 
consideration of aggravation of a preexisting condition. See 
Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  The 
veteran has a current disability as illustrated by VA 
outpatient treatment records and private hospital records.  
Specifically, the records reflect the veteran was diagnosed 
with focal segmental glomerulosclerosis requiring dialysis 
and ultimately a kidney transplant in June 2004.  The 
remaining question, therefore, is whether there is evidence 
of an inservice occurrence of an injury or disease and 
medical evidence of a nexus or relationship between the 
current disability and the inservice disease or injury.

Service medical records, however, fail to reflect complaints, 
treatment or diagnoses of a left kidney disability.  For 
example, the May 1976 examination performed in connection 
with the veteran's separation from service did not describe 
any abnormalities or defects.  

More significantly there is no competent medical evidence of 
a nexus.  By "competent medical evidence" is meant in part 
that which is provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  None of 
the medical records relates the current kidney disability to 
an event or incident during service.  

The veteran contends, however, that the left kidney condition 
was caused or aggravated by the service-connected 
ureteral/urethral condition.  The law provides that secondary 
service connection shall be awarded when a disability is 
"proximately due to or the result of a service-connected 
disease or injury."  38 C.F.R. § 3.310(a).  See Libertine v. 
Brown, 9 Vet. App. 521, 522 (1996); Harder v. Brown, 5 Vet. 
App. 183, 187 (1993).  Additional disability resulting from 
the aggravation of a non-service-connected condition by a 
service-connected condition is also compensable under 
38 C.F.R. § 3.310(a). Allen v. Brown, 7 Vet. App. 439, 448 
(en banc).  Establishing service connection on a secondary 
basis therefore requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service connected disability. 

As noted above, the veteran has a current renal disability 
and a service-connected disability of ureteral/urethral 
condition.  Thus, the remaining element is a nexus between 
the two disabilities.  The evidence for consideration in 
connection with the veteran's claim consists of private and 
VA medical records, as well as the reports of VA examinations 
and the veteran's testimony at an RO hearing.  After 
reviewing the evidence of record, the Board is of the opinion 
that the preponderance of the evidence is against the claim 
and service connection for a left kidney disability is not 
warranted.

A February 2003 VA outpatient urology clinic note indicate 
the veteran had chronic renal failure due to hypertension.  
The October 2003 VA hospital discharge summary indicated the 
veteran underwent hemodialysis and had a diagnosis of end 
stage renal disease.  Significantly, the discharge summary 
indicated the veteran had end stage renal failure that 
happened nine years ago secondary to hypertension and 
dyslipidemia with a history of coronary artery bypass graft.  

In August 2005, a VA physician provided a letter to the RO in 
which he explained that he treated the veteran while the 
veteran was on hemodialysis and following the renal 
transplant.  The physician indicated that based upon 
available records, the veteran developed problems with 
urethral discharge during service and had congenital problems 
of ectopic ureter and dysplastic kidney.  The physician noted 
that while ectopic ureter and dysplastic kidney are 
congenital conditions that predated service, the urethral 
discharge and dysuria clearly developed during the veteran's 
service.  The physician related that a well recognized 
phenomena in patients with renal problems was that seemingly 
inconsequential insults to an already damaged renal system 
could lead to progressive renal dysfunction which eventually 
leads to end stage renal disease and need for renal 
replacement therapy by dialysis or transplantation.  
Therefore, the physician concluded it was possible that the 
dysuria and urethral discharge that the veteran experienced 
in the military exacerbated the congenital renal problem and 
lead to progressive loss of renal function, subsequent 
hypertension and the need for dialysis and transplantation.  
He further indicated this would only accelerate after surgery 
on the urethra and removal of the pelvic mass and dysplastic 
kidney. 

A February 2006 statement from the same VA physician 
clarified the August 2005 statement that was previously 
submitted.  The physician indicated the prior opinion noted 
it was quite possible the urethra discharge experienced in 
service or its treatment could have exacerbated the renal 
dysfunction that eventually resulted in progressive loss of 
renal function, subsequent hypertension and need for dialysis 
and kidney transplant.  The prior opinion was based upon 
medical records.  The current opinion was based upon the 
original record, volumes of extracted medical information, 
VBA rulings and service treatment records.  The physician 
noted that records from service reflected the veteran began 
having multiple episodes of dysuria associated with abnormal 
urinalysis consisting of white cells in excess amounts and in 
clumps around August 1974.  The veteran was diagnosed with 
having a sexually transmitted disease and urinary tract 
infection and treated with antibiotics.  After discharge, the 
veteran was found to have a dysplastic right kidney, a 
congenital condition, around 1992.  He subsequently underwent 
a right nephroureterectomy and the left kidney was biopsied 
and found to have focal glomerulosclerosis.  

The physician explained that focal glomerulosclerosis was a 
progressive renal disease that eventually led to chronic 
renal failure and the need for dialysis and transplant.  
Causes included infections, toxins, drugs, including 
antibiotics, unrecognized reflux or dysplasia of the other 
kidney.  He clarified that although in the April 2003 
decision, the authors indicated the left kidney had a normal 
renal histology, this was clearly not the case as reflected 
in the notes of the surgeon that performed the biopsy which 
showed evidence of focal glomerulosclerosis.  The physician 
concluded that given the multiple potential causes for the 
abnormal findings in the left kidney there was no way to 
exclude the possibility that urinary tract problems or 
treatment were not related to the subsequent finding of focal 
glomerulosclerosis of the left kidney.  However, the 
physician indicated that while it is impossible to attribute 
cause and affect with certainty, it was less likely as not 
(less than a 50-50 probability) that the veteran's subsequent 
renal failure may be related to events the veteran 
experienced during service.  

The veteran underwent a VA examination in June 2007.  The 
examiner reviewed the claims file, including VA records, and 
examined the veteran.  The diagnoses included status post 
renal transplant, impotence, urinary incontinence, 
hypertension and diabetes.  The examiner indicated that the 
claims file included a previous urology evaluation by a VA 
physician that found the veteran's urinary complaints while 
in service were secondary to the congenital dysplastic right 
kidney that was subsequently removed.  The examiner indicated 
the veteran's failure of the left kidney was secondary to 
focal glomerulosclerosis and not due to the urinary problems 
while in the military.  The veteran had a kidney transplant 
because of the renal failure and had a stent placed in the 
left ureter to anastomose the transplanted ureter with his 
own ureter.  The stent was removed after the veteran healed 
and there were no noted complications.  Neither the stenting 
or the congenitally dysplastic right kidney that caused the 
urinary symptoms while in service caused the veteran's 
current complaints of urinary incontinence or erectile 
dysfunction.  

The veteran also testified at a RO hearing in November 2006.  
During this hearing the veteran explained he first noted 
kidney problems during service and had been told by 
physicians at that time he would continue to have those 
problems.  He indicated the condition continued to 
deteriorate after his separation from service and he was 
eventually placed on dialysis in 1994 or 1995.  He testified 
that the condition at that time had the same symptoms he had 
during service.  He noted that the condition did not improve 
after surgery and he had a transplant in 2003 or 2004. 

It is the Board's fundamental responsibility to evaluate the 
probative value of all medical and lay evidence.  See Owens 
v. Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 7 Vet. 
App. 36 (1994); see also Guerrieri v. Brown, 4 Vet. App. 467, 
470-471 (1993) [observing that the evaluation of medical 
evidence involves inquiry into, inter alia, the medical 
expert's personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion that the physician reaches].  Other factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims file and the thoroughness 
and detail of the opinion. See Prejean v. West, 13 Vet. App. 
444, 448-9 (2000).

In the present case, the February 2006 statement of the VA 
physician is the most probative evidence.  While some VA 
treatment records provide opinions as to the etiology of the 
kidney condition, no rationale for the medical opinion was 
provided and the records are therefore not probative of this 
inquiry.  Similarly, while the June 2007 examination 
indicated the end stage renal failure was due to the focal 
glomerulosclerosis and not the urinary problems, he did not 
express and opinion as to the relationship, if any, between 
the glomerulosclerosis and the ureteral/urethral condition.

While the earlier August 2005 statement purports to provide a 
nexus, the physician only indicated that it was possible that 
the dysuria and urethral discharge may have exacerbated 
congenital renal problems.  VA regulation provides that 
service connection may not be based on a resort to 
speculation or even remote possibility. See 38 C.F.R. § 
3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992)(medical evidence which 
merely indicates that the alleged disorder "may or may not" 
exist or "may or may not" be related, is too speculative to 
establish the presence of the claimed disorder or any such 
relationship).  

Furthermore, the subsequent February 2006 review performed by 
that same physician clarified that it was actually less 
likely than not that the urinary tract problems caused the 
subsequent renal failure.  This statement indicated the 
physician performed a more thorough review of the records and 
additionally the physician provided a more detailed rationale 
for the ultimate conclusion that it was less than 50 percent 
probability that the condition was related to the service-
connected ureteral/urethral condition.  The Court has held 
that the value of a physician's statement is dependent, in 
part, upon the extent to which it reflects "clinical data or 
other rationale to support his opinion." Bloom v. West, 12 
Vet. App. 185, 187 (1999).  Thus, a medical opinion is 
inadequate when it unsupported by medical evidence. Black v. 
Brown, 5 Vet. App. 177, 180 (1995). See also, Knightly v. 
Brown, 6 Vet. App. 200 (1994); Miller v. West, 11 Vet. App. 
345, 358 (1998) (medical opinions must be supported by 
clinical findings in the record and conclusions of medical 
professionals which are not accompanied by a factual 
predicate in the record are not probative medical opinions). 

Although the Board does not doubt the veteran's belief that 
his kidney disability had its onset during service, the 
veteran is not a medical professional competent to render an 
opinion on matters of a medical diagnosis or the etiology of 
a diagnosed disorder.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

Given the evidence against the claim, to find that the kidney 
disability is related to the service-connected 
ureteral/urethral condition would require speculation.  The 
law has recognized in this regard that service connection may 
not be based on resort to speculation or remote possibility. 
38 C.F.R. § 3.102; Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992); Obert v. Brown, 5 Vet. App. 30, 33 (1993). 

Therefore the preponderance of the evidence is against the 
claim.  Because the preponderance of the evidence is against 
the claim, the benefit of the doubt rule does not apply.  
38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).


ORDER

The appeal concerning whether new and material evidence has 
been submitted to reopen a claim for entitlement to service 
connection for hemorrhoids is dismissed.

New and material evidence has not been submitted and the 
application to reopen the claim of entitlement to service 
connection for a prostate disability is denied.

New and material evidence having been submitted, the claim 
for service connection for a bilateral kidney disability is 
reopened.  To this extent and to this extent only, the appeal 
is granted.

Service connection for a right kidney disability is denied.

Service connection for a left kidney disability is denied.


REMAND

A preliminary review of the record discloses that further 
development is necessary.  Specifically, a VA examination is 
required.  

In the present case, the record contains evidence the veteran 
has a service-connected ureteral/urethral condition, status 
post surgical excision of ectopic right ureter evaluated 
under Diagnostic Codes 7599-7515.  Diagnostic Code 7599 
indicates the disability is not listed in the Schedule for 
Rating Disabilities and it has been rated by analogy under a 
closely related disease or injury. 38 C.F.R. §§ 4.20, 4.27.  
In the present case, the urethral/ureteral condition was 
evaluated as a stricture or fistula of the urethra which is 
rated as a voiding dysfunction. Id.

Significantly, a note prior to the Diagnostic Code explains 
that diseases of the genitourinary system generally result in 
disabilities related to renal or voiding dysfunctions, 
infections, or a combination of these.  The note further 
instructs that where Diagnostic Codes refer the decision 
maker to specific areas of dysfunction, only the predominant 
area of dysfunction shall be considered for rating purposes. 
Since the areas of dysfunction described in the Rating 
Schedule do not cover all symptoms resulting from 
genitourinary diseases, specific diagnoses may include a 
description of symptoms assigned to that diagnosis. 38 C.F.R. 
§  4.115a.

In the present case, the veteran has reported leakage 
requiring use of absorbent materials and frequency; however 
it is not clear what symptoms, if any, are related to the 
service-connected ureteral/urethral condition, status post 
surgical excision of ectopic right ureter in light of the 
other diagnosed genitourinary conditions.  While the most 
recent VA examination in June 2007 concluded with a diagnosis 
of urinary incontinence and suggested the prior stenting and 
dysplastic right kidney did not cause the present complaints, 
the examiner failed to indicate what did cause the urinary 
symptoms.  The Board cannot therefore render an informed 
decision concerning the level of disability caused by the 
veteran's service-connected ureteral/urethral condition, 
status post surgical excision of ectopic right ureter in the 
absence of specific medical information regarding coexisting 
genitourinary conditions. See Mittleider v. West, 11 Vet. 
App. 181, 182 (1998) (the Board is precluded from 
differentiating between symptomatology attributed to a 
nonservice-connected disability and a service-connected 
disability in the absence of medical evidence which does so).  
As such, the veteran should be afforded another VA 
examination. See 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 
3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded an 
appropriate VA examination to ascertain 
the current severity of the service 
connected ureteral/urethral condition 
status post surgical excision of ectopic 
right ureter.  Any and all indicated 
evaluations, studies and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records associated 
with the claims file, and following this 
review and the examination render an 
opinion as to the following:

a) Whether or not the veteran currently 
suffers from urinary symptoms, such as 
frequency, hesitancy, leakage, nocturia 
or obstructive voiding and the current 
severity of such symptoms.  The 
examiner should specifically state 
which symptoms are attributable to the 
service-connected ureteral/urethral 
condition, status post surgical 
excision of ectopic ureter as opposed 
to the non-service-connected 
genitourinary conditions.  If the 
symptoms cannot be differentiated, the 
examiner should so state in the report.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.

2.  When the development requested has 
been completed, the claim should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefit 
sought is not granted, the veteran and his 
representative should be issued a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond.  The case should then be returned 
to the Board for further appellate 
consideration, if appropriate.  The 
veteran need take no action until he is 
notified.  The Board intimates no opinion, 
either factual or legal, as to the 
ultimate conclusion warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


